                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                               MEMORANDUM DECISION AND
                                                            ORDER DENYING [249] MOTION FOR
                             Plaintiff,                     DETENTION HEARING

    v.                                                      Case No. 2:20-cr-00182-DBB-2

    LATEESHA RICHARDS,                                      District Judge David Barlow

                             Defendant.

              Defendant Lateesha Richards filed a Motion for Detention Hearing (the Motion) pursuant

to 18 U.S.C. § 3145. 1 Specifically, Ms. Richards asks for a review of her detention based on

successful completion of two drug treatment programs. 2

              Ms. Richards argues that the successful completion of the programs has “material bearing

on whether there are conditions of release that will reasonably assure her appearance and the

safety of the community.” 3 While this is a positive development, the drug treatment programs do

not address any of the findings the court previously made in support of detention. 4 None of the

court’s previous findings were based on any concerns regarding substance abuse. 5 Accordingly,

the completion of the drug treatment programs is not material to the prior detention order and

cannot supply the basis for reopening the detention hearing.




1
    Motion for Detention Hearing (Motion), ECF No. 249, filed June 29, 2021.
2
    Id. at 2.
3
    Id.
4
    See Court’s Order dated August 13, 2020, ECF No. 103; Court’s Order dated November 19, 2020, ECF No. 169.
5
    See id.
           Additionally, because Ms. Richards entered a change of plea to guilty on June 11, 2021 6,

release or detention pending sentencing is governed by 18 U.S.C. § 3143(a). Section 3143(a)

provides that after a person has been found guilty and is awaiting sentencing, the court “shall

order” that person to be detained unless the court “finds by clear and convincing evidence that

the person is not likely to flee or pose a danger to any other person or the community.” 7 The

Motion does not provide any basis for the court to make such a determination.

           Therefore, IT IS HEREBY ORDERED that Defendant’s Motion for Detention Hearing 8

is DENIED.

           Signed June 30, 2021.

                                                     BY THE COURT


                                                     ________________________________________
                                                     David Barlow
                                                     United States District Judge




6
    Minute Entry Proceedings for Change of Plea, ECF No. 237.
7
    18 U.S.C. § 3143(a)(2).
8
    ECF No. 249.



                                                                                                   2
